 

EXHIBIT 10.1

ESCO TECHNOLOGIES INC.

PERFORMANCE COMPENSATION PLAN

Adopted August 2, 1993

 

As Amended and Restated through February 4, 2019

 

I.       AUTHORITY AND PURPOSE.

 

A.       This ESCO Technologies Inc. Performance Compensation Plan (“Plan”) has
been adopted by the Committee pursuant to the authority granted to the Committee
under the ESCO Technologies Inc. 2018 Omnibus Incentive Plan (the “2018 Plan”)
and its predecessors, in order to provide a common framework for certain
performance-based cash awards awarded and to be awarded pursuant to the 2018
Plan. This Plan and any awards granted hereunder are subject in all respects to
the terms, restrictions and limitations specified in the 2018 Plan.

 

B.       The purpose of the Plan is to provide an annual incentive plan for
selected corporate and Subsidiary officers and key managers which is based upon
the performance of ESCO Technologies Inc. (the “Company”) and/or its
Subsidiaries during a Fiscal Year. In particular, the Plan is designed to (a)
tie a specific portion of the compensation of selected officers and managers of
the Company and Subsidiaries to specified performance criteria for a given
Fiscal Year, and (b) enhance the Company’s ability to stay competitive with
general industry trends in executive compensation.

 

II.       DEFINITIONS.

 

In this Plan, the following capitalized terms shall have the following meanings
unless the context clearly requires otherwise:

 

(a)“Board of Directors” means the Board of Directors of the Company.

(b)“Chief Executive Officer” means the Chief Executive Officer of the Company.

(c)“Committee” means the Human Resources and Compensation Committee of the Board
of Directors.

(d)“Fiscal Year” means the fiscal year of the Company, which is currently the
twelve-month period beginning October 1 and ending September 30.

(e)“Participant” means an employee of the Company or a Subsidiary who has been
selected by the Committee to participate in the Plan.

(f)“Performance Compensation Award” or “Award” means the target amount a
Participant is eligible to receive under the Plan for a Fiscal Year subject to
specified performance criteria.

(g)“Performance Compensation Payment” or “Payment” means the amount actually
payable to a Participant based on the target amount for such Participant and the
satisfaction of the performance criteria applicable to such Participant.

(h)“Plan Administrator” means the Company’s Vice President–Human Resources or
other Company officer designated by the Committee.

(i)“Subsidiary” means any corporation, partnership or other entity a majority of
whose equity interests are owned directly or indirectly by the Company.

 

III.       ELIGIBILITY, APPROVAL AND ISSUANCE OF AWARDS.

 

Participation in the Plan is limited to those employees of the Company and
Subsidiaries selected by the Committee upon recommendation by the Chief
Executive Officer. During the first 90 days of each Fiscal Year, the Chief
Executive Officer shall submit to the Committee (i) a proposed list for each
Subsidiary and the Company of the Participants and their corresponding
Performance Compensation Awards for that Fiscal Year, and (ii) the proposed
performance criteria to be used for determining Payments based on the Awards,
which may include but need not be limited to the performance criteria listed in
Subsection IV.A. Upon approval of the Awards and the associated performance
criteria by the Committee, the Plan Administrator shall make arrangements to
ensure that each Participant is notified of the amount of his or her Performance
Compensation Award as well as the performance criteria and the other terms and
conditions applicable to the Award. Additions or deletions to the list of
Participants during a Fiscal Year shall be made only in the event of an unusual
circumstance, such as a promotion, layoff, disability, death, new hire,
termination, or retirement.

 



 

 

 

IV.       PERFORMANCE CRITERIA.

 

A.       The performance criteria for any Award may include but need not be
limited to one or more of the following: earnings per share; adjusted earnings
per share; sales; earnings; cash flow; profitability; customer satisfaction;
investor relations; revenues; financial return ratios; market performance;
shareholder return and/or value; operating profits (including earnings before
income taxes, depreciation and amortization); net profits; earnings per share
growth; profit returns and margins; stock price; working capital; business
trends; production cost; project milestones; plant and equipment performance;
safety performance; environmental performance; gross margin; operating margin;
net margin; expense margins; EBIT margin; EBIT growth; EBITDA margin; EBITDA
growth; adjusted EBITDA; NOPAT margin; net assets; working capital; asset
turnover; working capital turnover; accounts receivable turnover; accounts
payable turnover; inventory turnover; inventory days outstanding; accounts
receivable days outstanding; accounts payable days outstanding; debt to equity;
debt to capital; current ratio; return on equity; return on assets; return on
net assets; return on invested capital; return on gross assets; return on
tangible assets; cash flow return on investment; cash value added; price to
earnings ratio; market to book ratio; market to capital ratio; cost of capital;
cost of debt; cost of equity; market risk premium; stock price appreciation;
total shareholder return; economic value added; economic profit; sales growth
percentage; EPS growth percentage; cash flow growth year over year; return on
total capital, or any combination of the foregoing. Performance criteria may be
measured solely on a corporate, subsidiary, business unit or individual basis,
or a combination thereof; may be measured in absolute levels or relative to
another company or companies, a peer group, an index or indices or Company or
Subsidiary performance in a previous period; and may be measured annually or
over a longer period of time.

 

B.       Establishment of Performance Goals. The performance goals for each
Award and the amount payable if those goals are met shall be established in
writing for each specified period of performance by the Committee no later than
90 days after the commencement of the period of service to which the performance
goals relate and while the outcome of whether or not those goals will be
achieved is substantially uncertain. However, in no event will such goals be
established after 25% of the period of service to which the goals relate has
elapsed.

 

V.       DETERMINATION OF MINIMUM PAYMENT AMOUNTS.

 

Prior to the end of each Fiscal Year, the Committee, after consultation with the
Plan Administrator and on behalf of the Board of Directors and the management of
each Subsidiary, shall determine the minimum aggregate amount of Payments to be
made by the Company and each Subsidiary pursuant to the Awards granted under the
Plan for that Fiscal Year.

 

VI.       DETERMINATION OF PAYMENTS.

 

A.       Payments shall be based upon the degree to which the actual performance
of the Company and/or Subsidiary exceeds, satisfies or fails to satisfy the
predetermined performance criteria established by the Company for that Award. As
soon as practicable after the end of each Fiscal Year, the Committee shall
determine the Payment to each Participant based on attainment of the performance
criteria for the Participant’s Awards for such Fiscal Year. The Chief Executive
Officer shall submit to the Committee a proposed Performance Compensation
Payment summary for each Subsidiary and the Company which shall include (i) the
actual performance of the Subsidiary and the Company during the Fiscal Year
compared to the respective performance criteria previously established for the
Subsidiary and the Company Participants for such Fiscal Year, and (ii) the
resulting proposed Payments; provided, that the Committee may, following such
submission, consider the further recommendations of the Chief Executive Officer.
Final determination of the amount of each Participant's Performance Compensation
Payment (if any) as well as the total Payments under the Plan for each Fiscal
Year shall be the responsibility of the Committee.

 

B.       The recommended Performance Compensation Payment to a Participant may
be denied, or adjusted upward or downward by the Committee as in the Committee's
discretion is prudent and advisable based upon its assessment of the
Participant's performance and the Company’s or Subsidiary’s performance, as
applicable, during the Fiscal Year; provided that the total of all Performance
Compensation Payments for the Fiscal Year shall be no less than the minimum
determined by the Committee in accordance with Section V.

 

VII.      MANNER OF AND TIME FOR PAYMENTS.

 

Once the Payments have been approved by the Committee pursuant to Section VI,
the Plan Administrator shall take the necessary actions to notify each
Participant of the amount of his or her Performance Compensation Payment.
Performance Compensation Payments will be made through payroll not later than 2½
months following the end of each Fiscal Year. The Company shall withhold from
each Payment all taxes required to be withheld by any federal, state or local
government and any other applicable deductions authorized by the Participant.

 



 

 

 

VIII.    DESIGNATION OF BENEFICIARY.

 

Each Participant shall have the right to designate a beneficiary, and to change
such beneficiary from time to time, by filing a request in writing with the Plan
Administrator. If a Participant dies after the end of the Fiscal Year but prior
to receiving the Payment due for such Fiscal Year, the Payment will be paid to
the Participant’s designated beneficiary at the time such amount would have been
paid to the Participant, subject to Section VII. In the event the Participant
has not designated a beneficiary, or in the event a beneficiary predeceases the
Participant, the amount otherwise payable to such beneficiary shall be paid to
the person in, or divided equally among the persons in, the first of the
following classes of successive preference beneficiaries in which there shall be
any person surviving such Participant:

 

(1)The Participant's spouse;

(2)The Participant's children; or

(3)The Participant's executors or administrators;

 

provided that any amount payable to a minor may instead be paid to such adult or
adults as, in the sole opinion of the Plan Administrator, are primarily
responsible for the custody and support of such minor.

 

IX.       ADMINISTRATION OF THE PLAN.

 

The Committee has the sole responsibility for overall administration and control
of the Plan, including the selection of Participants, the amounts of Awards, the
selection and approval of performance criteria, the determination of the minimum
total Payments under the Plan for each Fiscal Year, the satisfaction of
performance criteria, and the final determination of Payments to each
Participant. The Plan Administrator shall be responsible for implementing the
actions required under the Plan.

 

X.        VESTING.

 

A Participant must be in the employ of the Company or a Subsidiary on the date a
Performance Compensation Payment of an Award is made pursuant to Section VII in
order to be eligible for Payment pursuant to the Award. Notwithstanding the
foregoing, however, in the event that, either before or after the end of the
Fiscal Year, a Participant’s employment is terminated by reason of the
Participant’s death or disability, by the Company without cause, or by the
Participant due to retirement on or after the age of 60, the Committee shall
have the sole discretion as to whether the Participant shall be entitled to any
Payment, and if so, the amount of such Payment, and any such amount shall be
paid at the time determined pursuant to Section VII.

 

XI.       AMENDMENT OR TERMINATION.

 

The Committee may amend or terminate the Plan at any time, but no amendment may
impair any of the rights or obligations under any Award theretofore granted to a
Participant under the Plan without such Participant's consent; provided,
however, that notwithstanding the foregoing the Committee may amend the Plan or
any Awards in such manner as it deems necessary to comply with the requirements
of any applicable law, rule or regulation.

 

XII.      MISCELLANEOUS.

 

A.       All Payments under the Plan shall be made from the general assets of
the Company or Subsidiary, as the case may be. To the extent any person acquires
a right to receive a Payment under the Plan, such right shall be no greater than
that of an unsecured general creditor of the Company or Subsidiary.

 

B.       Nothing contained in the Plan and no action taken pursuant thereto
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company or a Subsidiary and any other person.

 

C.       Except as provided in Section XIII, no amount payable under the Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, either voluntary or involuntary, and
any attempt to so alienate, anticipate, sell, transfer, assign, pledge, encumber
or charge the same shall be null and void. No such amount shall be liable for or
subject to the debts, contracts, liabilities, engagements, or torts of any
person to whom such benefits or funds are or may be payable.

 

D.       Nothing contained in the Plan is intended or shall be construed to
confer upon any Participant the right to continue in the employ of the Company
or a Subsidiary or to limit the right of a Participant’s employer to discharge
the Participant at any time, with or without cause.

 

E.       The Plan shall be construed and administered in accordance with the
laws of the State of Missouri, without regard to the principles of conflicts of
law which might otherwise apply.

 



 

 

 

XIII.    COVENANTS.

 

A.       For purposes of this Plan, “Misconduct” means any of the following
actions engaged in by a Participant during the period commencing upon receipt of
any Performance Compensation Payment and ending two (2) years after such
receipt:

 

(1)As an individual or as a partner, employee, agent, advisor, consultant or in
any other capacity of or to any person, firm, corporation or other entity,
directly or indirectly carrying on any business or becoming involved in any
business activity, which is (i) competitive with the business of the Company or
any Subsidiary, as presently conducted and as said business may evolve in the
ordinary course, and (ii) a business or business activity in which the
Participant was engaged in the course of his/her employment with the Company and
or any Subsidiary (provided that nothing herein shall prohibit Participant from
being a 2% or less shareholder of a publicly traded corporation);

(2)As an individual or as a partner, employee, agent, advisor, consultant or in
any other capacity of or to any person, firm, corporation or other entity,
directly or indirectly recruiting, soliciting or hiring, or assisting anyone
else in recruiting, soliciting or hiring, any employee of the Company or any
Subsidiary;

(3)Inducing or attempting to induce, or assisting anyone else to induce or
attempt to induce, any customer of the Company or any Subsidiary, to discontinue
its business with the Company or such Subsidiary;

(4)Engaging in the unauthorized use or disclosure of confidential information or
trade secrets of the Company or any Subsidiary resulting in harm to the Company
or any Subsidiary; or

(5)Engaging in intentional misconduct resulting in a financial restatement
and/or an increase in the Participant’s incentive or equity compensation.

 

B.       In the event of Misconduct described in clause XIII(A)(5), the Company
or any Subsidiary shall be entitled, in addition to any other legal or equitable
remedies it may have, to recover from the Participant (i) any Performance
Compensation Payments made to the Participant during the period for which
restatement of the Company’s financials is required (but not to exceed three
years), or (ii) any Performance Compensation Payments made to the Participant
during the three year period preceding the date on which a restatement is
required to the extent such Performance Compensation Payments are in excess of
what would have been paid to the Participant if calculated under the restated
financials, or (iii) if no financial restatement is required, any Performance
Compensation Payments made during the three year period preceding the date on
which the Participant receives increased incentive or equity compensation as a
result of such Misconduct to the extent such increased incentive or equity
compensation exceeds the amount the Participant would have received in the
absence of such Misconduct.

 

C.       In the case of Misconduct or threatened Misconduct described in clauses
XIII(A)(1) through XIII(A)(4), the Company or any Subsidiary shall be entitled,
in addition to any other legal or equitable remedies it may have:

 

(1)To temporary, preliminary and permanent injunctive relief restraining such
breach or threatened breach, the Participant hereby expressly acknowledging that
the harm which might result as a result of any noncompliance by the Participant
would be largely irreparable and agreeing that if there is a question as to the
enforceability of any of the provisions of this Award the Participant will abide
by the Award until after the question has been resolved by a final judgment of a
court of competent jurisdiction; and/or

(2)To cancel this Award; and/or

(3)To recover from the Participant any Performance Compensation Payments made to
the Participant under this Award during any period(s) that the Participant was
engaged in such Misconduct (but not to exceed three years).

 

D.       Subject to the limitations described herein, the Committee shall have
sole discretion in determining the amount that shall be recovered from the
Participant under subsection XIII(C), provided that to the extent Performance
Compensation Payments have been recovered by the Company under the Company’s
Dodd-Frank Act Recovery Policy such amounts shall not also be recoverable
pursuant to this Section XIII.

 



 

 